Appeal from a decision of the Unemployment Insurance Appeal Board, dated August 10, 1972, which denied benefits to the claimant. The claimant was employed by a travel service and his wife by BOAC. While off duty, claimant phoned a Chicago company which sold travel tours and advised them as to his employment, as well as to the employment of his wife, and inquired as to whether or not their relatives might be eligible for discounts on “ land travel ”. The Chicago agency said they would advise him and approximately three weeks later, by letter addressed to the claimant at his employer’s office, advised the claimant that his relatives were not eligible. The letter was opened by the President of claimant’s employer and the claimant was discharged. The board found that claimant provoked his discharge which was tantamount to voluntarily leaving his employment. With this view we must disagree. The claimant and his wife, by reason of their respective employment, and, in some cases, relatives were eligible for discounts. The employer did not deny that claimant’s salary was $150 a week plus commissions and that the claimant’s earned commissions account had been charged for commissions lost by the employer on trips by claimant’s relatives. The claimant merely inquired as to his relatives’ eligibility and the fact that he gave the Chicago company his employer’s address for answer, rather than his home address, belies any thought of wrong-doing or improper conduct on his part. There is no substantial evidence to support the board’s finding. Decision reversed and matter remitted for further proceedings not inconsistent herewith, without costs. Greenblott, J. P., Cooke, Sweeney, Kane and Main, JJ., concur.